Case 9:18-cv-00182-RC-ZJH Document 37 Filed 03/29/21 Page 1 of 2 PageID #: 546




                               NOT FOR PRINTED PUBLICATION

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION


 KYLE RAY                                         §
                                                  §            CASE NO. 9:18-CV-182-RC-ZJH
 v.                                               §
                                                  §
 HOUSTON COUNTY, TEXAS, ET                        §
 AL.                                              §
                                                  §


      ORDER REGARDING OBJECTIONS AND ACCEPTING THE MAGISTRATE
                JUDGE’S REPORT AND RECOMMENDATION

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. In his Report and

Recommendation (Doc. #35), Judge Hawthorn recommended granting in part and denying in part

Defendants’ Motion to Dismiss (Doc. #31).

        The court has received and considered the Report and Recommendation of Judge Hawthorn

filed pursuant to such referral, along with the record and pleadings. Plaintiff failed to file objections

to the Report and Recommendation. A party’s failure to file specific, written objections to the

proposed findings of fact and conclusions of law contained in the Report, within fourteen days of

being served with a copy of the Report, bars that party from entitlement to de novo review by the

United States District Judge of the findings of fact and conclusions of law. See Rodriguez v. Bowen,

857 F.2d 275, 276–77 (5th Cir. 1988).

        However, Defendants filed objections to the Magistrate Judge’s Report and

Recommendation. (Doc. #36). This requires de novo review of Defendants' objections in

relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b); 28 U.S.C. § 636.


                                                   1
Case 9:18-cv-00182-RC-ZJH Document 37 Filed 03/29/21 Page 2 of 2 PageID #: 547




Defendants contend that the claims against Darrel Bobbitt in his official capacity should be

dismissed because he is no longer the Sherriff of Houston County. After careful consideration, the

court concludes Defendants’ objections are meritorious and should be sustained.

       Having conducted a de novo review of Defendants’ objections and considering the

Magistrate Judge’s recommendations, the court orders as follows. It is ORDERED that

Defendants’ objections (Doc. #36) are SUSTAINED. The findings of fact and conclusions of law

of the Magistrate Judge are otherwise correct and the Report (Doc. #35) of the Magistrate Judge

is ACCEPTED except with respect to the recommendation regarding Darrel Bobbitt in his official

capacity.

       The court further ORDERS that Defendants’ Motion to Dismiss (Doc. #31) is

GRANTED, in part, as to Plaintiff’s claims against Sergeant Ryan Martin, Lieutenant Martha

Jackson, and Sherriff Darrel Bobbitt in their individual and official capacities. Those claims are

therefore DISMISSED with prejudice and those Defendants are DISMISSED from this action.

       The court further ORDERS that Defendants’ Motion to Dismiss (Doc. #31) is DENIED,

in part, as to Plaintiff’s claims against Houston County. The claims against Houston County

remain pending.

            So ORDERED and SIGNED, Mar 29, 2021.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                2
